TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00014-CR
NO. 03-02-00015-CR



Gonate Washington, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 995376 & 995377, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Joan Ely Carlson, is ordered to tender a brief in these causes no later than July 15, 2002. 
No further extension of time will be granted.
It is ordered June 5, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish